DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is responsive to the amendments filed February 14, 2022.
Claims 1-15, 17-18, 22, 25-26, and 33-58 were previously canceled.
No claims have been amended.
Claims 16, 19-21, 23-24, and 27-32 are in their original or a previous presentation.
Claims 16, 19-21, 23-24, and 27-32 are currently pending and have been fully examined.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 16, 20, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fisher (US PG Pub. 2017/0124262) in view of Leydon (US PG Pub. 2017/0000382), in further view of NIH (Asthma Action Plan created and released by the NIH, NIH Publication No. 07-5251, A copy of the publication is verified by archive.org as having been available at least as far back as September 9, 2014 is available at https://web.archive.org/web/20141004181356/https://www.nhlbi.nih.gov/files/docs/public/lung/asthma_actplan.pdf) and Chung (US PG Pub. 2015/0106020).

Claim 16
	Regarding claim 16, Fisher teaches 
A computer implemented system, comprising:
Par. [0026], “FIG. 2 is a diagram of an example environment 200 in which systems and/or methods, described herein, may be implemented. As shown in FIG. 2, environment 200 may include a user device 210, a cloud server 220, and a cloud network 230. Devices of environment 200 may interconnect via wired connections, wireless connections, or a combination of wired and wireless connections.”
An asthma condition assessment device which generates at least one air capacity measurement of lungs, wherein said asthma condition assessment device includes a transmitter to transmit said air capacity measurement of lungs
Par. [0024], “In another example, the user device may include a breath analyzer that the user device may utilize to obtain information regarding the user and determine one or more subsequent recommendations based on obtaining the information regarding the user.”
Par. [0028], “In some implementations, user device 210 may connect to one or more medical devices, such as a Bluetooth enabled spirometer, a breath analyzer, a heartbeat sensor, or the like to automatically obtain medical information. In some implementations, multiple user devices 210 may be utilized.”
A spirometer is a device capable of measuring the air capacity of the lungs (see Specification, pg. 8).
Recording and measuring an air flow measurement of lungs
Par. [0055], “Similarly, user device 210 may provide a prompt relating to obtaining a user determination (e.g., prompting the user to determine a result of a peak flow measurement), and may provide a set of user interface elements associated with receiving an indication of the result.”
A client computing device including a receiver to receive said air capacity measurement of said lungs from said asthma condition assessment device
Par. [0028], “In some implementations, user device 210 may connect to one or more medical devices, such as a Bluetooth enabled spirometer, a breath analyzer, a heartbeat sensor, or the like to automatically obtain medical information. In some implementations, multiple user devices 210 may be utilized.”
Said computing device further including processor communicatively coupled to a non-transitory memory element containing a non-transitory computer readable program code executable by said processor 
Fig. 3; Par. [0032], “In some implementations, user device 210 and/or cloud server 220 may include one or more devices 300 and/or one or more components of device 300. As shown in FIG. 3, device 300 may include a bus 310, a processor 320, a memory 330, a storage component 340, an input component 350, an output component 360, and a communication interface 370.”
To depict an asthma condition assessment menu on the display surface of said client computing device 
Par. [0077], “Certain user interfaces have been described herein and/or shown in the figures. A user interface may include a graphical user interface, a non-graphical user interface, a text-based user interface, etc. A user interface may provide information for display. In some implementations, a user may interact with the information, such as by providing input via an input component of a device that provides the user interface for display. In some implementations, a user interface may be configurable by a device and/or a user (e.g., a user may change the size of the user interface, information provided via the user interface, a position of information provided via the user interface, etc.).”
Receive asthma condition indications correlatable with an asthma condition
Par. [0020], “Reference numbers 106-120 provide an example of a set of prompts and a set of related alerts that may be provided by the user device, such as a set of questions associated with a morning treatment plan. For example, the user device may provide prompts associated with the Asthma Control Questionnaire, thereby ensuring clinically validated information gathering based on a clinically validated questionnaire. As shown by reference number 106, the user device may provide a prompt 106 regarding whether the user experienced asthma symptoms during the previous night.”
Said asthma condition indications including said air flow measurement
Par. [0055], “Similarly, user device 210 may provide a prompt relating to obtaining a user determination (e.g., prompting the user to determine a result of a peak flow measurement), and may provide a set of user interface elements associated with receiving an indication of the result.”
Receiving asthma condition indications from said asthma condition assessment device
Par. [0035], “Input component 350 may include a component that permits device 300 to receive information, such as via user input (e.g., a touch screen display, a keyboard, a keypad, a mouse, a button, a switch, a microphone, etc.). Additionally, or alternatively, input component 350 may include a sensor for sensing information (e.g., a global positioning system (GPS) component, an accelerometer, a gyroscope, an actuator, etc.).”
Par. [0028], “In some implementations, user device 210 may connect to one or more medical devices, such as a Bluetooth enabled spirometer, a breath analyzer, a heartbeat sensor, or the like to automatically obtain medical information. In some implementations, multiple user devices 210 may be utilized.”
Enter said asthma condition indications in said asthma condition assessment menu
Par. [0055], “Similarly, user device 210 may provide a prompt relating to obtaining a user determination (e.g., prompting the user to determine a result of a peak flow measurement), and may provide a set of user interface elements associated with receiving an indication of the result.”
Transmit data to a central cloud server
Par. [0058], “In some implementations, user device 210 may cause the particular action to be performed, such as by transmitting data or the like. For example, user device 210 may transmit information, such as a set of responses to the set of prompts, an alert regarding a condition of a user, or the like, to cloud server 220 to cause cloud server 220 to provide the information to a doctor associated with the action.”
Par. [0063], “Additionally, or alternatively, user device 210 may transmit the report to cloud server 220 for automatic analysis. In this case, user device 210 may receive a set of recommendations (e.g., an exercise recommendation, a nutrition recommendation, a dosage recommendation, etc.), a modification to the action plan, an alert for display to the user, or the like based on transmitting the report to cloud server 220 for automatic analysis.”
Correlation of said asthma condition indications with said asthma condition
Par. [0055], “In some implementations, user device 210 may cause a user interface to provide the prompt and one or more user interface elements associated with receiving input as a response to the prompt. For example, user device 210 may provide a prompt relating to asthma symptoms, and may provide one or more user interface elements associated with receiving input indicating whether the user is suffering from the asthma symptoms, what type of asthma symptoms the user is suffering from, or the like. Similarly, user device 210 may provide a prompt relating to obtaining a user determination (e.g., prompting the user to determine a result of a peak flow measurement), and may provide a set of user interface elements associated with receiving an indication of the result. In this way, user device 210 improves patient compliance with the action plan and improves a likelihood of positive health outcomes relative to a manually implemented action plan that is not adjusted and/or triggered based on data, such as sensor data, patient responses to prompts, or the like.”
Said asthma condition based on a calculated difference between current asthma condition metrics and prior asthma condition metrics 
Par. [0021], “Similarly, the user device may determine that a condition of the patient differs by a threshold difference from an expected patient condition, and may transmit an alert to a doctor”
Receive a prescription to treat said asthma condition based on a correlation of said asthma condition indications to said asthma condition
Par. [0041], “For example, user device 210 may receive an action plan including a set of instructions regarding medicine for the patient (e.g., a user of user device 210), such as information identifying the medicine (e.g., a prescription of an inhaler, such as a reliever inhaler, a preventer inhaler, or the like), information identifying a dosage of the medicine (e.g., a dosage for the inhaler), information identifying a set of criteria for determining whether to utilize the medicine (e.g., when the inhaler is to be used), or the like.”
Par. [0043], “In some implementations, user device 210 may receive the action plan from cloud server 220. For example, user device 210 may request that cloud server 220 provide the action plan for a user of user device 210, and user device 210 may receive the action plan as a response. Additionally, or alternatively, user device 210 may receive the action plan from a data structure. For example, user device 210 may include a data structure storing the action plan, and may obtain the action plan from the data structure based on a user interaction with user device 210 (e.g., a user activating a medical application of user device 210).”
Depict said prescription on the display surface of said client computing device
Par. [0020], “As shown by reference number 106, the user device may provide a prompt 106 regarding whether the user experienced asthma symptoms during the previous night. As shown by reference number 108, based on a user input of "No" to prompt 106, and based on the health care information, the user device may determine that the user is recommended to use a preventer inhaler, and may provide an alert associated with instructing the user to use the preventer inhaler.”
However, Fisher does not explicitly teach
An asthma condition assessment device which generates an air flow measurement of the lungs
Receiving said asthma air flow measurement from said asthma condition assessment device
Transmit said asthma condition indications for correlation of said asthma condition indications with said asthma condition and transmitting current measurements and prior measurements
Said correlation based on a calculated difference between current asthma condition indications transmitted by said client computing device and prior asthma condition indications transmitted by said client device
Wherein, as part of said calculation, said air flow measurement from said current asthma condition indications currently transmitted by said client computing device and a plurality of air flow measurements from said prior asthma condition indications prior transmitted by said client computing device within a period of time allow calculation of a value based on the quotient of said air flow measurement from said current asthma condition indications currently transmitted to said client computing device by said asthma condition assessment device over the greatest one of said plurality of air flow measurements from said prior asthma condition indications prior transmitted by said asthma condition assessment device to said client computing device within said period of time
Said prescription received by said client computer to treat said asthma condition matched to said value
The following limitations would be obvious in light of Fisher
Transmit said asthma condition indications for correlation of said asthma condition indications with said asthma condition and transmitting current measurements and prior measurements
Fisher teaches a system that has the ability to transmit information to a central cloud server where some information can be analyzed (par. [0016], [0029], [0063]).
Fisher also teaches the ability of the system to correlate said asthma condition indications with said asthma condition. 
As described in the above limitations, Fisher has the ability to receive asthma condition indications including current and prior measurements and process that data (see Fisher, par. [0020]-[0021], [0028], [0055]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to change the system of Fisher to allow it to transmit the asthma condition indications and correlate the asthma condition indications with the asthma condition at the transmitted location because it would be a simple substitution of the processing abilities done at the local device with the processing abilities at the cloud server that the user device of Fisher already has the ability to send information to and receive information from. This would be a simple substitution of one prior art element for another (processing locally and processing remotely) according to known methods (transmit data to a server where the system is already capable of transmitting data to and receiving data from) to achieve a predictable result (a system that can analyze asthma condition indications at a server device and return the results of the analysis to the user device) without any additional Graham v. Deere considerations (MPEP 2143.I.B).
	Leydon teaches
An asthma condition assessment device which generates an air flow measurement of the lungs
Par. [0005], “Monitoring spirometers typically measure a person's peak expiratory flow rate (PEF, or PEFR), defined as the maximum volumetric airflow rate recorded during a voluntary forced expiration of air from the lungs. In addition to PEFR, another parameter measured by some monitoring spirometers is one-second forced expiratory volume (FEV.sub.1): the volume of air a person can forcibly exhale over the course of one second following a deep inhalation.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Fisher the ability to collect air flow measurements, as taught by Leydon, because air flow measurements are a type of measurement that can typically be performed using monitoring spirometers (Leydon, par. [0005]).
In light of the teachings of Leydon and Fisher, the following limitations would be obvious
Receiving said asthma air flow measurement from said asthma condition assessment device
Fisher teaches receiving measurements from a spirometer (Fisher, par. [0028])
Leydon teaches the ability to collect air flow measurements from a monitoring spirometer (Leydon, par. [0005])
It would have been obvious to one having ordinary skill in the art to replace the measurements received from the measurement device in Fisher with air flow measurements, as taught by Leydon, because it is a simple substitution of two prior art elements (a system for collecting measurements from a spirometer and a system describing measuring air flow with a spirometer) combined according to known methods (transmit the collected air flow measurements using the same connection between the assessment device and computing device in Fisher) to achieve predictable results (a system for collecting air flow measurements from a monitoring spirometer connected to a user device) with no additional Graham v. Deere considerations (MPEP 2143.I.B).
NIH teaches
Said correlation based on a calculated difference between current asthma condition indications transmitted by said client computing device and prior asthma condition indications transmitted by said client device, wherein the calculation is calculated as a quotient of the current measurement of the asthma indication over the greatest one of the patient’s prior measurements
The different “zones” are determined by the patient’s current peak flow as a percentage of their best peak flow. This is a calculated difference between the patient’s current peak flow rate and the patient’s “best peak flow rate”.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Fisher and Leydon the ability to determine the asthma condition of the patient based on a calculated difference between a current measurement and a previous measurement, as taught by NIH, because it is two known prior art elements (the system to analyze a patient’s asthma condition based on received measurements taught by the combination of Fisher and Leydon and the system for determining a patient’s asthma condition using the difference between the patient’s current measurements and their best prior measurement taught by NIH) combined according to known methods (having the system of Fisher perform the comparison of the patient data according to the chart taught by NIH) that, when combined, perform the same function as they did separately (The system of Fisher receiving patient data and performing an asthma assessment and the asthma assessment being done according to the method taught by NIH), with no additional Graham v. Deere considerations (MPEP 2143.I.A).
NIH further teaches
Said prescription received by said client computer to treat said asthma condition matched to said value
Each “zone” in the NIH chart has listed medications that are prescribed to the patient based on what zone they are currently in.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Fisher, Leydon, and NIH the ability to recommend a prescription to a user to treat said asthma condition matched to said value, as taught by NIH, because it is two known prior art elements (the system to analyze a patient’s asthma condition based on received measurements and recommend treatment based on the received data taught by the combination of Fisher and Leydon and the system for matching a prescription to a patient’s current condition associated with a difference between a patient’s current and prior measurements taught by NIH) combined according to known methods (having the system of Fisher identify the recommended treatment according to the chart taught by NIH) that, when combined, perform the same function as they did separately (The system of Fisher receiving patient data, performing an asthma assessment, and recommending treatment to the patient and the recommended treatment being selected according to the method taught by NIH), with no additional Graham v. Deere considerations (MPEP 2143.I.A).
	Chung teaches
Wherein, as part of said calculation, said air flow measurement from said current asthma condition indications currently transmitted by said client computing device and a plurality of air flow measurements from said prior asthma condition indications prior transmitted by said client computing device within a period of time allow calculation of a value based on the quotient of said air flow measurement from said current asthma condition indications currently transmitted to said client computing device by said asthma condition assessment device over the greatest one of said plurality of air flow measurements from said prior asthma condition indications prior transmitted by said asthma condition assessment device to said client computing device within said period of time
The combination of Fisher, Leydon, and NIH teaches the air flow measurement being currently transmitted by said client computer, air flow measurements prior transmitted by said client computer within a period of time, and air flow measurements prior transmitted by said asthma condition assessment device to said client computing device
NIH also teaches the calculation being performed according to a quotient of the current asthma condition indication and the maximum value of the asthma condition indication from prior measurements.
Par. [0154], “Personalization may be further accomplished by using other characteristics of patient history or empiric past data, FIG. 12 1206, such as averages, maximum, minimum, or other characteristics described previously… Data inputs may be collected and validated through a variety of methods, including an initialization period 404, follow up patient visits 408, caregiver inputs, or smartphone questionnaire data 406, such as inquiring about quality of sleep in the context of apnea. These breathing patterns may be characterized by presence, absence, duration, magnitude, or other measures and used as attributes 416 for health monitoring or classification 418.”
Par. [0155], “Another embodiment may include trends in respiratory rate and tidal volume as separate or combined values as attributes for the presented monitoring and classification system. An example of such an attribute is minute ventilation, a commonly used clinical surrogate of pulmonary function, calculated as volume of air respired per minute. The trend in such pulmonary function values may be characterized in a variety of ways, including but not limited to, measures of central tendency or dispersion in absolute or normalized units, rate of change, area under the curve, maximum and minimum values, and changes in response to activity level.”
Par. [0076], “Windows can also be used to construct characteristic attributes 1010 of data over a time interval derived from a larger data set 1012. Examples of values computed 1014 from a windowed interval include, but are not limited to, measures of central tendency, dispersion, time duration in a given state, rates of change, areas under the curve, spectral profiles, phase comparisons, maximum or minimal values in the time or frequency domain, or normalized values, such as percentages, z -scores, or other changes with respect to maximum or minimum, baseline, or other present or past values.”
Presenting data as a normalized value (such as a percentage) with respect to a maximum value of the time window would be performing a calculation as the current score divided by the maximum score for the time interval window.
Par. [0073], “The clinical importance of physiological changes over time depends on factors such as magnitude of change and the attribute itself, and can be best evaluated as increasing data is gathered and processed over time.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Fisher, Leydon, and NIH the ability to measure the parameters by comparing the current measurements to a set of prior measurements over a given period of time and allow for calculating a difference as a quotient of the current measurements and the maximum value from the given period of time, as taught by Chung, because using a computer to calculate a value as a normalized comparison to the maximum value from a time window is a standard way to calculate statistical measures used to detect variations in received biological data (see Chung, Abstract and par. [0076], [0154]).

Claim 20
	Regarding claim 20, the combination of Fisher, Leydon, NIH, and Chung teaches all the limitations of claim 16. Fisher further teaches
Depicting asthma condition assessment questionnaire adapted to receive asthma condition indications entered by a client
Fig. 1; Par. [0020], “Reference numbers 106-120 provide an example of a set of prompts and a set of related alerts that may be provided by the user device, such as a set of questions associated with a morning treatment plan. For example, the user device may provide prompts associated with the Asthma Control Questionnaire, thereby ensuring clinically validated information gathering based on a clinically validated questionnaire. As shown by reference number 106, the user device may provide a prompt 106 regarding whether the user experienced asthma symptoms during the previous night. As shown by reference number 108, based on a user input of "No" to prompt 106, and based on the health care information, the user device may determine that the user is recommended to use a preventer inhaler, and may provide an alert associated with instructing the user to use the preventer inhaler.”

Claim 23
	Regarding claim 23, the combination of Fisher, Leydon, NIH, and Chung teaches all the limitations of claim 16. Fisher further teaches
Communicatively pair said asthma condition assessment device to said client computing device
Par. [0003], “The one or more instructions, when executed by one or more processors, may cause the one or more processors to communicate with a sensor to receive sensor data associated with the patient action plan. The sensor data may relate to a utilization of a medical device.”
Par. [0028], “In some implementations, user device 210 may connect to one or more medical devices, such as a Bluetooth enabled spirometer, a breath analyzer, a heartbeat sensor, or the like to automatically obtain medical information. In some implementations, multiple user devices 210 may be utilized.”

Claim 24
	Regarding claim 24, the combination of Fisher, Leydon, NIH, and Chung teaches all the limitations of claim 23. Fisher further teaches
Said transmitter comprising one or more of a BLUETOOTH® or WI-FI® transmitter and said receiver comprising one or more of a BLUETOOTH® or WI-FI® receiver
Par. [0028], “In some implementations, user device 210 may connect to one or more medical devices, such as a Bluetooth enabled spirometer, a breath analyzer, a heartbeat sensor, or the like to automatically obtain medical information. In some implementations, multiple user devices 210 may be utilized.”
Par. [0036], “Communication interface 370 may include a transceiver-like component (e.g., a transceiver, a separate receiver and transmitter, etc.) that enables device 300 to communicate with other devices, such as via a wired connection, a wireless connection, or a combination of wired and wireless connections. Communication interface 370 may permit device 300 to receive information from another device and/or provide information to another device. For example, communication interface 370 may include an Ethernet interface, an optical interface, a coaxial interface, an infrared interface, a radio frequency (RF) interface, a universal serial bus (USB) interface, a Wi-Fi interface, a cellular network interface, or the like.”

Claim(s) 19, 27, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fisher, Leydon, NIH, and Chung, in further view of Wekell (US PG Pub. 2013/0053719).

Claim 19
	Regarding claim 19, the combination of Fisher, Leydon, NIH, and Chung teaches all the limitations of claim 16. Fisher further teaches
The use of a spirometer to obtain medical information (par. [0028]).
However, Fisher does not explicitly teach
Said air flow measurement being selected from the group consisting of: a forced vital capacity, forced expiratory volume and maximal voluntary ventilation, or combinations thereof
Wekell teaches
Said air flow measurement being selected from the group consisting of: a forced vital capacity, forced expiratory volume and maximal voluntary ventilation, or combinations thereof
Par. [0060], “Some of these measurements might include forced expiratory flow, forced expiratory volume in a time period (e.g., 1 second), forced expiratory volume ratios, forced vital capacity, tidal volume, and the like.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Fisher, Leydon, NIH, and Chung the ability to measure air flow using forced expiratory volume and forced vital capacity, as taught by Wekell, because forced expiratory volume and forced vital capacity are measurements that is commonly used by health care providers in determining the disease state of a user (see Wekell, par. [0060]).

Claim 27
	Regarding claim 27, Fisher teaches all the limitations of claim 16. Fisher further teaches
Client computing device comprising a mobile computing device
Par. [0027], “For example, user device 210 may include a communication and/or computing device, such as a mobile phone (e.g., a smart phone, a radiotelephone, etc.), a laptop computer, a tablet computer, a handheld computer, a gaming device, a medical device, a wearable communication device (e.g., a smart wristwatch, a pair of smart eyeglasses, a wearable health or fitness tracker, etc.), or a similar type of device.”
Further comprising: transmitting a current location of said mobile computing device at a current time
Par. [0035], “Additionally, or alternatively, input component 350 may include a sensor for sensing information (e.g., a global positioning system (GPS) component, an accelerometer, a gyroscope, an actuator, etc.).”
Determining environmental conditions based on a location
Par. [0054], “For example, cloud server 220 may monitor one or more data sources (e.g., an air quality data source, a pollen count data source, or the like), and may communicate with user device 210 to indicate that user device 210 is to provide the particular prompt and/or perform the particular action based on monitoring the one or more data sources. Additionally, or alternatively, user device 210 may monitor the one or more data sources, and may detect the trigger based on receiving information from a data source of the one or more data sources. For example, based on parsing the action plan, user device 210 may determine that a patient is to utilize a preventer inhaler when an air quality metric fails to satisfy an air quality metric threshold. In this case, based on receiving information from an air quality data source indicating that the air quality metric fails to satisfy the air quality metric threshold, user device 210 may be triggered to provide a prompt associated with causing a user (e.g., the patient) to utilize the preventer inhaler.”
Receiving said prescription to treat said asthma condition based on environmental conditions
Par. [0049], “As another example, user device 210 may determine that one or more prompts are to be provided at a particular time of day, when user device 210 is located at a particular location, after detecting a user is exercising, based on receiving particular sensor data, or the like.”
Par. [0052], “In this case, user device 210 may communicate with the sensor device to obtain sensor data, which user device 210 may process to determine that the user is exercising or that another trigger has been satisfied (e.g., that the user has woken up, that the user is coughing, that an air quality metric is less than an air quality metric threshold, that the user's heart rate satisfies a heart rate threshold, or the like).”
And said asthma condition indications transmitted from said mobile computing device at said current location at said current time
Responding to the prompts is transmitting asthma condition indications from the user device. 
However, Fisher does not explicitly teach
Correlation of said one or more environmental conditions associated with said current location of said mobile device at said current time
Wekell teaches
Correlation of said one or more environmental conditions associated with said current location of said mobile device at said current time
Par. [0113], “As discussed above, some environmental information is available on the Internet. Weather information such as temperature, humidity, wind born small particles, ozone levels, air pollution, pollen count and the like are available. This information can be localized by use of the patient's cellular phone 360, by either cell tower signal location 330 or global positioning system.”
Par. [0114], “As a non-limiting example, a person with a particular susceptibility to pollen and windborne particulates may have that data automatically evaluated and downloaded to their cellular phone 360 depending on their location and weather conditions. For example, a changeable icon on a patient's home screen of their cellular phone might change to represent their personal real-time risk factors.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Fisher, Leydon, NIH, and Chung the ability to correlate environmental factors with the current location of the user’s mobile device, as taught by Wekell, because the environmental data associated with the user’s location can be used the sensed breathing parameters of the user to identify conditions where a user might need to be notified regarding potential asthma triggers (see Wekell, par. [0030], [0071]-[0072], [0113]-[0114]).

Claim 29
	Regarding claim 29, the combination of Fisher, Leydon, NIH, Chung, and Wekell teaches all the limitations of claim 27. However, Fisher does not explicitly teach
Said environmental conditions associated with said location of said mobile device being selected from the group consisting of: an elevation, a latitude, a longitude, a temperature, a humidity, a pollen count, an allergen, or a combination thereof
Wekell teaches
Said environmental conditions associated with said location of said mobile device being selected from the group consisting of: an elevation, a latitude, a longitude, a temperature, a humidity, a pollen count, an allergen, or a combination thereof
Par. [0113], “As discussed above, some environmental information is available on the Internet. Weather information such as temperature, humidity, wind born small particles, ozone levels, air pollution, pollen count and the like are available. This information can be localized by use of the patient's cellular phone 360, by either cell tower signal location 330 or global positioning system.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Fisher, Leydon, NIH, Chung, and Wekell the ability to measure environmental conditions such as temperature, humidity, and pollen count, as taught by Wekell, because these environmental conditions can be asthma triggers for some users, and measuring them helps the system identify triggers (see Wekell, par. [0030], [0071]-[0072]).

Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fisher, Leydon, NIH, and Chung, in further view of Rasche (US PG Pub. 2001/0055750).

Claim 21
	Regarding claim 21, the combination of Fisher, Leydon, NIH, and Chung teaches all the limitations of claim 20. Fisher further teaches
Asthma condition indications comprising indications of asthma condition entered into said asthma condition assessment questionnaire
Fig. 1 and Par. [0020] cited in rejection of claim 21. However, these responses are not used to then generate a score that can be considered an asthma condition metric as defined by the specification (i.e., numerical value).
However, Fisher does not teach
Said asthma condition metrics comprise an asthma condition assessment questionnaire score based on said indications of asthma condition entered into said asthma condition assessment questionnaire
Rasche teaches
Said asthma condition metrics comprise an asthma condition assessment questionnaire score based on said indications of asthma condition entered into said asthma condition assessment questionnaire
Par. [0054], “FIG. 2(a) provides another representation of the invention as a flowchart showing the steps to perform the preferred method of the invention. Step 810 preferably is asking the user a question from a series of questions as part of the asthma assessment. Step 810 may include asking the series of questions in a random order. Step 820 preferably is receiving an answer to the question asked in step 810. Step 830 preferably is temporarily storing the series of answers, although this step may be omitted or may involve storing the answers for use at a later time. Step 840 preferably includes keeping a score/tally for each indicator being assessed based on predetermined scoring breakdowns as will be discussed by way of example latter in this description. Step 850 preferably is to repeat step 810 through step 840 for each question in the assessment. Step 860 preferably then matches the score(s) maintained in step 840 with the relevant indicator level(s).”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Fisher, Leydon, NIH, and Chung the ability to use answers to an asthma assessment questionnaire to generate an asthma condition assessment questionnaire score to help determine the user’s asthma condition, as taught by Rasche, because generating a score based on the answers to the questions allows for a simplified method to determine the severity of the user’s asthma condition, which would result in improved patient care because the doctors can now easily identify the therapies most appropriate for the user’s severity level (see Rasche, par. [0006]-[0009]).

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fisher, Leydon, NIH, and Chung, in further view of Schmidt (US PG Pub. 2011/0184250).

Claim 28
	Regarding claim 28, the combination of Fisher, Leydon, NIH, and Chung teaches all the limitations of claim 16. Fisher further teaches
Receiving said prescription to treat said asthma condition based on correlation of said environmental conditions associated with a location and asthma condition indications
Par. [0049] and [0052]
However, Fisher does not teach
Transmitting an expected future location of said mobile computing device at a future time
Receiving said prescription to treat said asthma condition based on correlation of said environmental conditions associated with said expected future location of said mobile devices at said future time and said asthma condition indications obtained from said mobile computing device at said current location at said current time
Schmidt teaches
Transmitting an expected future location of said mobile computing device at a future time and receiving recommendations regarding the patient’s condition based on correlation of said environmental conditions associated with said expected future location of said mobile devices at said future time and said asthma condition indications obtained from said mobile computing device at said current location at said current time
Par. [0127], “Personalizing the predictive system comprises a series of demographic and diagnostic, and schedule data that are used to establish individual characteristics, their disease profile, and pertinent locations. This information is used by the predictive engine to establish an individualized health probability range, a personalized trigger burden scoring model(s), a personalized trigger mitigation action message set, and a patient's care community actors.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Fisher the ability to provide recommendations based on a future location transmitted to the system, as taught by Schmidt, because anticipating risk of an exacerbation in the future can “provide early warning to the patients with the goal of helping prevent health exacerbations and symptom control breakouts.” (Schmidt, par. [0027]).

Claim(s) 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fisher, Leydon, NIH, and Chung in view of Wekell or Schmidt, in further view of Clapp (US PG Pub. 2008/0076971).

Claim 30
Regarding claim 30, the combination of Fisher and Wekell teaches all the limitations of claim 27 and the combination of Fisher and Schmidt teaches all the limitations of claim 28. However, Fisher does not teach
Receiving identified prescription fulfillment locations based on said prescription and said current location of said mobile computing device at said current time or based on said prescription and said expected future location of said mobile computing device at said future time
Clapp teaches
Receiving identified prescription fulfillment locations based on said prescription and said current location of said mobile computing device at said current time or based on said prescription and said expected future location of said mobile computing device at said future time
Par. [0035], “For instance, the healthcare location program searches the database for the pharmacy nearest a particular user having a specific prescription medication. To determine the nearest location, the healthcare location program may perform a twofold operation: first, select those pharmacies which stock the prescription medication (or have ready access to the medication), and second, compare the locations of the chosen pharmacies with the location of the particular device location and select the closest pharmacy in terms of geographical distance or travel distance.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of the combination of Fisher, Leydon, NIH, Chung and Wekell or the system of the combination of Fisher, Leydon, NIH, Chung and Schmidt the ability to provide a user with prescription fulfillment locations based on the user mobile device’s current location at the current time, as taught by Clapp, because it provides patients who are determined to be in need of a prescription (see Clapp, par. [0024]) an easier way to determine appropriate facilities to purchase that prescription in situations where they may be away from home, such as traveling on business or vacation (see Clapp, par. [0007]).

Claim 31
	Regarding claim 31, the combination of Fisher, Leydon, NIH, Chung, and Wekell teaches all the limitations of claim 27 and the combination of Fisher and Schmidt teaches all the limitations of claim 28. However, Fisher does not teach
Receiving identified asthma condition treatment locations based on said asthma condition indications received from a client computing device and said current location of said mobile computing device at said current time or based said expected future location of said mobile computing device at said future time
Clapp teaches
Receiving identified asthma condition treatment locations based on said asthma condition indications received from a client computing device and said current location of said mobile computing device at said current time or based said expected future location of said mobile computing device at said future time
Par. [0035], “It is appreciated that the healthcare location program operates to determine convenient locations (e.g., closest geographical location providing healthcare goods and/or services) of healthcare services in addition to prescription carriers, such as physician offices, diagnostic centers, home healthcare supply outlets, insurance and governmental assistance locations, and the like.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Fisher and Wekell or the system of Fisher and Schmidt the ability to provide a user with health care service locations based on the user mobile device’s current location at the current time, as taught by Clapp, because it provides patients who are determined to be in need of services a way to determine appropriate facilities for those service in situations where they may be away from home, such as traveling on business or vacation (see Clapp, par. [0007]).

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Fisher, Leydon, NIH, and Chung, in further view of Haider (US PG Pub. 2017/0270253).

Claim 32
	Regarding claim 32, Fisher teaches all the limitations of claim 16. Fisher further teaches
Receiving indications of available clinician appointments and transmitting selection of one of said available clinician appointments 
Par. [0071], “As shown by reference number 535, user device 210-1 may communicate with a set of data sources to obtain data, such as daily air quality data, payment information relating to the asthma patient, and a calendar for a doctor of the asthma patient.”
Par. [0058], “Additionally, or alternatively, based on determining that patient usage of an inhaler (e.g., a preventer inhaler or a reliever inhaler) exceeds a threshold rate of usage, user device 210 may classify a user condition as requiring consultation with a doctor (e.g., based on information in the action plan associated with classifying a user condition), and may transmit an alert to a doctor, provide an alert to a user, automatically schedule an appointment for the user with the doctor (e.g., based on obtaining schedules for the user and the doctor), or the like.”
The system operating on the user device selects the time based on the available times in the schedules of the user and the doctor.
Transmitting payment electronically 
Par. [0071], “As shown by reference number 535, user device 210-1 may communicate with a set of data sources to obtain data, such as daily air quality data, payment information relating to the asthma patient, and a calendar for a doctor of the asthma patient… As shown by reference number 545, user device 210-1 transmits data (e.g., a message) to ecommerce server 550 to cause ecommerce server 550 to utilize the payment information to order and ship a new reliever inhaler to the asthma patient.”
However, Fisher does not explicitly teach
Receiving indications confirming a clinician appointment
Transmitting payment for said clinician appointment
Haider teaches
Receiving indications confirming a clinician appointment
Par. [0032], “As illustrated in FIGS. 4D and 4E, the user 120 can interact with the interactive user interface UI to make and/or confirm an appointment for the patient (who is the user 120, in the illustrated case), at a particular time of expected availability 170 for the doctor (according to the database 145b).”
Par. [0034], “After scheduling an appointment and/or stay with the HSP, the APP can generate a confirmation message 178 for display on the device 110.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Fisher, Leydon, NIH, and Chung the ability to receive indications confirming the clinician appointment, as taught by Haider, because it provides the user acknowledgement that that the provider is available to see the patient at the scheduled appointment time (see Haider, par. [0032]-[0034]).
Payment being required for said clinician appointment
Par. [0032], “Importantly, the user is informed upfront, right in the display element 168, what the approximate cost 172 for rendering services will be, and, if desired, in what format payment can be made.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to alter the ability to transfer payment to a pharmacy, as taught by Fisher, by substituting the pharmacy with a clinician because Haider teaches that clinicians have costs associated with appointments that require payment, so substituting transmitting payment to the pharmacy for prescriptions with transmitting payment to the clinician for the appointment would be a simple substitution of two prior art elements according to known methods to achieve predictable results without any additional Graham v. Deere considerations (MPEP 2143.I.B).

Response to Arguments
Prior Art Rejections
Applicant’s arguments filed February 14, 2022, have been fully considered but they are not persuasive.

The Applicant asserts that the prior art cited in the Non-Final Rejection dated Aug. 12, 2021, fails to teach all of the limitations of the claimed invention. The arguments in support of this assertion are not persuasive.

With respect to the assertion that the Examiner failed to provide the required evidence when making its rejection using the KSR rationale of a simple substitution, these arguments are not persuasive.
The rejection shows that Fisher teaches the ability to transmit data to a cloud server where it can be analyzed (see Fisher, par. [0016], [0029], [0063]), and Fisher teaches the ability to receive asthma condition indications and have them processed locally (see Fisher, par. [0020]-[0021], [0028], [0055]). Therefore, the rejection has shown that the prior art elements existed in the Fisher reference, but not in the same embodiment. The KSR rejection is just a showing that it would have been obvious to one having ordinary skill in the art the data that transmitted and analyzed remotely could be substituted with the information that is received and analyzed locally. That combination, which could be performed by having the analysis that is performed locally performed on the remote server that already receives and analyzes different sets of transmitted data would result in a predictable combination that is capable of receiving the asthma condition indications, transmitting them, and then performing the analysis remotely, wherein there would be no further additional findings based on the Graham factual inquiries. Therefore, all of the elements of the KSR B analysis are satisfied.
For at least the foregoing reasons, the argument that the KSR finding was insufficient is not persuasive.

With respect to the assertion that the arguments “cherry picked” (Remarks, pg. 9), this is not persuasive. 
With respect to the assertion that “peak flow as a percentage of best flow” is not “a value based on the quotient of said air flow measurements from said current asthma condition indications… over the greatest one of said plurality of air flow measurements from said prior asthma condition indications…” (Remarks, pg. 9), this argument is not persuasive.
NIH describes measuring peak flow using a peak flow meter, which is the same device used to measure air flow in the specification (see pg. 2). Similarly, NIH has a spot that requires a “best peak flow”. Using the ordinary meaning of the language, the “best peak flow” would be the best value of the “peak flow” measurement out of a plurality of prior measurements. 
The “peak flow” from the NIH reference is the user’s most recent peak flow measurement. The “best peak flow” is the best peak flow value out of previous values. The percentage of the best peak flow is a value that is determined based on dividing the current peak flow measurement by the best peak flow measurement and normalizing the value into a percentage. Therefore, it is a value based on the quotient of the current reading over the greatest value of previous readings. To further support the argument that the value can be a percentage, the Examiner refers to the box indicated by the reference numeral 116 in Fig. 11, which states “IF: Your Peak Flow (>80% of best) and”.
However, the NIH reference is not specific regarding intervals of time. Chung teaches the ability to analyze sets of data taken over an interval of time and calculate statistical values of the data sets, such as maximum values, minimum values, normalized units, or percentages. This is giving a specific description of the statistical methods that can be applied to sets of data. The teachings of the NIH reference give a description of specific metrics that can be determined based on types of data received. Therefore, it would have been obvious to combine the methods of analysis taught by the Chung reference to the teachings of the NIH reference (e.g., the types of data and the metrics determined). Therefore, it would have been obvious to combine these references according to the motivation and rationale provided in the rejection of claim 1.
With respect to whether the examiner “misconstrues what normalization means”, the arguments are not persuasive.
Normalization is the process of converting one set of results to a specific range or scale. Recording a peak flow reading as a percentage of a best peak flow reading is taking the peak flow reading, dividing it by the best flow reading, and then multiplying the number by 100% so that the peak flow reading is on a scale of 0-100% of the best peak flow reading. This is converting the sets of peak flow readings to a different scale, which is a percentage of the best peak flow reading.
Therefore, the assertion that the Examiner is misconstruing what normalization means, is not persuasive.

With respect to whether the rejection is based on personal knowledge of the examiner, this is not persuasive.
The rejection does not rely on personal knowledge of the Examiner. Par. [0076] of Chung, which is cited in the rejection of claim 1, states, “Examples of values computed 1014 from a windowed interval include, but are not limited to, measures of central tendency, dispersion, time duration in a given state, rates of change, areas under the curve, spectral profiles, phase comparisons, maximum or minimal values in the time or frequency domain, or normalized values, such as percentages, z -scores, or other changes with respect to maximum or minimum, baseline, or other present or past values.” This shows that the system of Chung teaches the ability to “normalize values, such as percentages,… with respect to maximum or minimum, baseline, or other present or past values.” The statement referred to by the Applicant on pg. 10 of the Remarks was simply restating that teaching.
Therefore, the assertion that the Examiner relied upon personal knowledge of the Examiner without support of an affidavit is not persuasive.

With respect to the assertion that the combination would render the NIH unsatisfactory for its intended purpose (Remarks, pg. 11), this argument is not persuasive.
The peak flow reading as a percentage of some “best peak flow”, using the ordinary meaning of the language, means that the peak flow is recorded as a percentage of the maximum value of peak flow over some interval or prior measurements. Because nothing in Chung makes performing that calculation impossible or unsatisfactory for its purpose, the argument is not persuasive.

With respect to whether the combination of references doesn’t teach the “said value”, this argument is not persuasive. As explained above, the percentage of the best peak flow is the value because it is a value that is based on the quotient of the current reading from current measurements over the greatest reading of prior measurements.

	For at least the foregoing reasons, the arguments against the 103 rejection of claim 16 are not persuasive.  

	With respect to the assertion that the claims fail to teach all of the limitations of claim 28, the arguments are not persuasive.

The Applicant’s response is based on an analysis of the references for what they teach individually, and not what they teach as a combination of references. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

The Applicant's second and third arguments against the 103 rejection of claim 28 (Remarks, pg. 13-14) fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. The Applicant only asserts that the combination of references do not teach the cited limitations rather than specifically pointing out how the claimed limitations are patentably distinguished from the combination of references used to teach them.

The Applicant’s fourth argument against the 103 rejection of claim 28 rely on the assertion that the combination of references fail to teach the limitations of claim 16, the claim from which claim 28 depends. However, as stated above, the arguments against the 103 rejections of claim 16 are not persuasive. Therefore, an argument against the rejection of claim 28 based on the allowability of claim 16 is similarly unpersuasive.

	For at least the foregoing reasons, the arguments against the 103 rejections are not persuasive, and the 103 rejections will be sustained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099. The examiner can normally be reached Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GREGORY D. MOSELEY/            Primary Examiner, Art Unit 3686